


117 HR 4887 IH: To amend section 1603 of title 28, United States Code, to except the People’s Republic of China as a defined foreign state.
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4887
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend section 1603 of title 28, United States Code, to except the People’s Republic of China as a defined foreign state.


1.ExceptionSection 1603(b)(2) of title 28, United States Code, is amended by inserting except the People’s Republic of China, after owned by a foreign state,.   